TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 25, 2022



                                     NO. 03-21-00352-CR


                                 The State of Texas, Appellant

                                                v.

                               William Derek Groves, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from an order granting Groves’s motion to suppress evidence signed by the

trial court. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the order. Therefore, the Court affirms the trial court’s order to

suppress evidence. The State shall pay all costs relating to this appeal, both in this Court and in

the court below.